DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 5/20/2022 is acknowledged.
Claims 15-19, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 20-21, 23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a feature point”.  Applicant has not defined the term “feature point”.  The Broadest Reasonable Interpretation for this term would be a point, i.e. a singular pixel, representing a feature.  The disclosure fails to teach how one can estimate a pose based on a singular feature point.   Mathematically, the minimum number of points needed is 3 to determine a pose using a Perspective-N-Point algorithm.  For purpose of Examination, the Examiner is treating this claim as written.
The disclosure does show how to determine a pose based on a line (see Fig. 4 and paragraphs 64 for example), but this does not appear to be claimed.  A line comprises a plurality of points.  
Claim 6 recites “acquiring a corrected image after the geometric correction on the raw image; and determining a feature point in the corrected image, wherein the estimating of the pose comprises estimating the pose based on a change between the feature point of the raw image and the feature point of the corrected image”.  The written description does not appear to disclose how one uses the “change” to estimate the pose, therefore the process of making the invention is not disclosed.
Claim 8 recites “determining a vector toward a focal plane based on a phase difference acquired from two photodiodes selected from the photodiodes in each pixel of the dual or more-pixel, wherein the estimating of the pose comprises: estimating the pose based on the vector.” The disclosure fails to teach how one can estimate a pose based on the vector.    Paragraphs 80-85 and 90-93 teach determining phase difference and movement vectors, but fails to show the manner and process of making/using the vector to estimate the pose.  
Claims 14 and 20 are rejected under similar reasoning as claim 1.
Claims 2-13, 21 and 23 are rejected as dependent upon a rejected claim and failing to cure the deficiencies of said base claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the estimating of the pose comprises: estimating the pose based on a change in the feature point occurring due to geometric distortion of a lens of the image sensor.” It is not clear what Applicant is trying to claim.  There is no change in the feature point in the image, but there can be a change between two or more images.  Claim 6 is an appropriate way to claim this idea.
Claim 6 recites “acquiring a corrected image after the geometric correction on the raw image; and determining a feature point in the corrected image, wherein the estimating of the pose comprises estimating the pose based on a change between the feature point of the raw image and the feature point of the corrected image”.   Does Applicant mean the same corresponding feature point in the corrected image?  That is the only possible way this claimed invention works.
Claim 7 recites “wherein the image sensor is a dual or more-pixel sensor, each pixel of the dual or more-pixel comprising photodiodes”.  Does Applicant mean “the image sensor comprises a plurality of pixels, wherein each pixel contains two (or more)1 photodiodes”?  For purpose of Examination, the Examiner is treating this limitation as written (i.e. sensor has 2 or more pixels and the plurality of pixels comprises photodiodes(which includes a 1-1 correspondence)). 
Claim 21 is rejected under similar grounds as claim 3.
Claims 4, 8-11 is rejected as dependent upon a rejected claim and failing to cure the deficiencies of said base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7,13-14, 20-21 and 23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakano (“A Versatile Approach for Solving PnP, PnPf, and PnPfr Problems”)
Nakano discloses  1. A method of estimating a pose  the method comprising: 
acquiring a raw image prior to geometric correction by an image sensor;  determining a feature point in the raw image; and estimating a pose based on the feature point.2 (Nakano, 
    PNG
    media_image1.png
    231
    490
    media_image1.png
    Greyscale
, where in the PNP algorithm it is assumed there is no lens distortion)

Nakano discloses 2. The method of claim 1, wherein the raw image comprises an image in which geometric distortion of a lens of the image sensor is not corrected. (Nakano, 
    PNG
    media_image1.png
    231
    490
    media_image1.png
    Greyscale
, where in the PNP algorithm it is assumed there is no lens distortion)

	Nakano discloses 4. The method of claim 3, wherein the geometric distortion comprises one of a barrel distortion and a pincushion distortion of the lens of the image sensor. (Nakano, Section 1. PnPfr solves for “radial distortion”; Radial distortion appears as either barrel (shorter focal lengths or pincushion distortion (longer focal lengths))3
*Note : No rejection for claim 3

Nakano discloses 5. The method of claim 1, wherein the acquiring of the raw image comprises: acquiring a raw image before the geometric distortion is removed by an image signal processor (ISP) that processes an image captured in the image sensor. (Nakano, 
    PNG
    media_image1.png
    231
    490
    media_image1.png
    Greyscale
, where in the PNP algorithm it is assumed there is no lens distortion, so it is done before geometric distortion is removed since geometric distortion is never done)

Nakano discloses 6. The method of claim 1, further comprising: acquiring a corrected image after the geometric correction on the raw image; and determining a feature point in the corrected image, wherein the estimating of the pose comprises estimating the pose based on a change between the feature point of the raw image and the feature point of the corrected image.

Nakano discloses 7. The method of claim 1, wherein the image sensor is a dual or more-pixel sensor, each pixel of the dual or more-pixel comprising photodiodes. (inherent to all image sensors. A basic image sensor would contain 640x480 pixels.)

Nakano discloses 13. The method of claim 1, wherein the estimating of the pose comprises: estimating a pose of the image sensor or a mobile terminal including the image sensor. (Nakano, 
    PNG
    media_image1.png
    231
    490
    media_image1.png
    Greyscale
, where in the PNP algorithm it is assumed there is no lens distortion)

Nakano discloses 14. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. (see claim 1)

Nakano discloses 20. An apparatus for estimating a pose, the apparatus comprising: a processor configured to: acquire a raw image before geometric correction by an image sensor; determine a feature point in the raw image; and estimate a pose based on the feature point. (see claim 1)

Nakano discloses 21. The apparatus of claim 20, wherein the processor is further configured to estimate the pose based on a change in the feature point occurring due to a geometric distortion of a lens of the image sensor. (see claim 3)

Nakano discloses 23. The apparatus of claim 20, wherein a geometric distortion of the lens of the image sensor is not corrected in the raw image. (see claim 2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Adding the “or more” would cause 112 issues with claims that depend upon claim 7. 
        2 This claim appears to be nothing more than generically solving for Perspective-N-Point or Perspective-N-Line algorithm.  It is unclear how Applicant is able to solve this problem with only a single point.  3 Points in the minimal number of points required to solve such a problem, with certain assumptions.
        3 See for example Automatic Radial Distortion Estimation from a Single Image